Citation Nr: 1821235	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits based on an increased rating for service connected status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain.

2.  Entitlement to accrued benefits based on an increased rating of service connected sciatica of the left lower extremity.

3.  Entitlement to accrued benefits based on an increased rating for service connected sciatica of the right lower extremity.

4.  Entitlement to accrued benefits based on eligibility to service connection for myeloid leukemia.

5.  Entitlement to accrued benefits based on eligibility to service connection for diabetes mellitus type II.
6.  Entitlement to accrued benefits based on eligibility to service connection for heart disease.

7.  Entitlement to service connection for cause of death (COD).

8.  Entitlement to accrued benefits for individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to accrued benefits for a separate rating for erectile dysfunction.

10.  Entitlement to accrued benefits for a separate rating for bowel incontinence, as an objective neurologic abnormality, associated with service-connected back disabilities.

11.  Entitlement to accrued benefits for a separate rating for scars associated with the service-connected status post lumbar laminectomy.

12.  Entitlement to accrued benefits for special monthly compensation (SMC) for loss of use of a creative organ.

13.  Entitlement to accrued benefits for SMC under 38 U.S.C. § 1114 (s).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 1984.  He died in July 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

The appellant testified at a June 2017 video conference hearing before the Undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

For the purposes of accrued benefits, the issues of TDIU and a separate rating for erectile dysfunction, bowel incontinence, scars, and SMC are inferred from the Veteran's pending increased rating claims.

In January 2014, the appellant filed a claim for entitlement to compensation under 38 U.S.C. § 1151 for treatment received at the VA Medical Centers in Fayetteville and Durham.  The RO adjudicated the issue for the first time in a July 2016 Supplemental Statement of the Case (SSOC).  Under 38 C.F.R. § 19.31 (a), a SSOC may not be used to announce a decision on an issue not previously addressed in a SOC.  Therefore, the Board finds that the issue of entitlement to compensation under 38 U.S.C. § 1151 for treatment received at the VA Medical Centers in Fayetteville and Durham is not before the Board in appellate status  at this time, and the matter is referred to the AOJ for appropriate action.

The Board has considered the claims and decided entitlement based on the evidence of record.  The appellant has not raised any issue with VA's duty to assist or extraschedular consideration nor has it been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of service connection for myeloid leukemia and COD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From one year prior to the date of his claim, from August 1, 2006 to July 29, 2012, the Veteran's IVDS of the lumbar spine approximated incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  From one year prior to the date of his claim, from August 1, 2006 to July 29, 2012, the Veteran's sciatic nerve of the left lower extremity approximates severe incomplete paralysis with marked muscular atrophy.

3.  From one year prior to the date of his claim, from August 1, 2006 to July 29, 2012, the Veteran's sciatic nerve of the right lower extremity approximates moderately-severe incomplete paralysis.

4.  The record does not establish that he served in the Republic of Vietnam during the Vietnam era or in Korea, in or near the demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971, there is insufficient evidence that he was exposed to herbicides during his period of service.

5.  The record does not indicate that he had complaints of or sought treatment for diabetes during service or within one year of separation.

6.  The record does not indicate that he had complaints of or sought treatment for heart disease during service or within one year of separation.

7.  From one year prior to the date of his claim, from August 1, 2006 to July 29, 2012, his service-connected disabilities precluded him from securing and following substantially gainful employment.

8.  The evidence of record is at least in equipoise as to whether his erectile dysfunction was aggravated by his service-connected back disabilities.

9.  His service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.

10.  Resolving reasonable doubt in the Veteran's favor, the neurologic manifestations of the service-connected low back disability include bowel incontinence approximating constant slight or occasional moderate leakage.

11.  Any post lumbar laminectomy scars appeared to not be painful, unstable, or covered 39 square centimeters or more.

12.  The Veteran's service connected back disabilitly has resulted in erectile dysfunction without evidence of penile deformity.

13.  The Veteran has a single service-connected disability (IVDS) rated as total.


CONCLUSIONS OF LAW

1.  For accrued benefit purposes, the criteria for a 60 percent rating for IVDS of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 5243 (2017). 

2.  For accrued benefit purposes, the criteria for a 40 percent rating, but no higher, for the sciatic nerve of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2017).

3.  For accrued benefit purposes, the criteria for a 60 percent rating, but no higher, for sciatic nerve of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2017).

4.  For accrued benefits purposes, the criteria for service connection for diabetes, to include as due to herbicide exposure have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 1133, 5121, 5107 (2014); 38 C.F.R. §§ 3.102, 3.160, 3.303, 3.307, 3.309, 3.1000, 20.1103, 20.1104 (2017).

5.  For accrued benefits purposes, the criteria for service connection for heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 1133, 5121, 5107 (2014); 38 C.F.R. §§ 3.102, 3.160, 3.303, 3.307, 3.309, 3.1000, 20.1103, 20.1104 (2017).

6.  For accrued benefits purposes, the criteria for entitlement to a TDIU from August 1, 2006 to July 29, 2012 have been met.  38 U.S.C. §§ 1155, 5107(b), 5121 (2014); 38 C.F.R. § § 3.102, 3.340, 3.341, 3.1000, 4.16, 4.19 (2017).

7.  For accrued benefits purposes, the criteria for a separate rating of 10 percent for bowel incontinence have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 7332 (2017).

8.  For accrued benefits purposes, the criteria for a separate noncompensable rating for erectile dysfunction have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 7522 (2017).

9.  For accrued benefits purposes, the criteria for a separate noncompensable rating for scars have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 7802, 7804 (2017).

10.  For accrued benefits purposes, the criteria for entitlement to SMC based on loss of use of a creative organ have been met.  38 U.S.C. § 1114 (k) (2014); 38 C.F.R. §§ 3.102, 3.350(a) (2017).

11.  The criteria for SMC under 38 U.S.C. § 1114 (k) have been met.  38 U.S.C. § 1114 (k) (2014); 38 C.F.R. § 3.350 (i), 4.16 (2017).

12.  The criteria for SMC under 38 U.S.C. § 1114 (s) have been met.  38 U.S.C. § 1114 (s) (2014); 38 C.F.R. § 3.350 (i), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits-In General

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C. § 5121 (2014); 38 C.F.R. § 3.1000 (2017). 

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated.").  38 C.F.R. § 3.160 (c).

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in a veteran's claims folder when he died.  38 U.S.C. § 5121 (a) (2014); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000 (a), (d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Here, the pending claim before VA at the time of the Veteran's death was for increased ratings of service connected sciatica of left and right lower extremities and status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain; and service connection for heart disease and diabetes.  The claim was received on August 1, 2007.




II.  Service connection for Accrued Benefits

Prior to his death, the Veteran filed a claim for service connection for heart disease and diabetes mellitus, type II, to include as due to Agent Orange exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a disease enumerated by the regulations become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1133 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as Adult leukemia, will be reputably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C. § 1116 (2014); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2017).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2014); 38 C.F.R. § 3.307 (d) (2017).  In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for a herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309 (e) (2017) for herbicide-related diseases is applicable.

The appellant contends that the Veteran had diabetes and heart disease which were due to service, including exposure to Agent Orange while stationed in Korea.

Turning to the record of evidence, the Veteran's military personnel record indicates that his dates of service were from April 1976 to December 1984, which is well out of any applicable presumption for Agent Orange exposure.  The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) will apply.  See MR21- 1, Part VI, Chapter 2, Section B.

At the June 2017 Board hearing, the appellant stated, in part, that she believed that exposure to Agent Orange caused the Veteran's diabetes and heart condition.  (June 2017 Hearing Transcript pp. 6, 10).
After review of the evidence, the Board finds that there is insufficient evidence to establish that he was exposed to herbicides during service.  The evidence of herbicide use in the Korea consists of the Veteran's pre-mortem statements and the appellant's statements.  Moreover, the Veteran's service dates would not suggest exposure to herbicides.  The presumptive periods was established with information that was procured by sources with the ability to verify whether a solution had the chemical properties of an herbicide agent and whether locations and people were exposed to it.  This is simply the law and the Board is bound to its regulations.  Therefore, the evidence weighs against a finding of herbicide exposure, and the presumption of service connection based on herbicides exposure does not attach.

The Board recognizes the appellant's contention that the Veteran's diabetes and heart disease resulted directly from his period of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's diabetes and heart disease falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the appellant can competently report observed symptoms, any opinion regarding whether the Veteran's diabetes and heart disease was related to his period of service requires medical expertise that the appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the appellant's assertions that his diabetes and heart disease were due to his service.

Notwithstanding the foregoing presumption provisions, the appellant may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Veteran's records do not indicate a diagnosis of, complaint of, or treatment for diabetes or heart disease during service or within one year following separation from service.  Therefore, service connection under a direct service connection theory is not warranted.



III.  Increased Ratings for Accrued Benefits

Prior to his death, the Veteran filed a claim for increased ratings for status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain and sciatica of the right and left lower extremities.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's back disability was rated as 20 percent for status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain, effective from October 1, 1988 under Diagnostic Code 5237.  Under Diagnostic Code 8520, he was assigned a separate 20 percent rating for sciatica of the left lower extremity and a 20 percent rating for sciatic of the right lower associated with status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain, effective August 1, 2007.  (See September 2008 Rating Decision).

In the September 2013 rating decision, it appears that the RO erroneously applied Diagnostic Code 5293 in deciding entitlement to accrued benefits.  The Veteran filed his claim for increase on August 1, 2007, well after the regulations had been amended.  Specifically, the rating criteria pertaining to an intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).

More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine. Under the revised criteria, an intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a Diagnostic Codes 5245, 5243.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2017).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5423 (2017) provides that an incapacitating episodes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As concerns the associated neurologic abnormalities of the lower extremities, incomplete paralysis of the sciatic nerve is rated as follows: mild (10 percent); moderate (20 percent); moderately severe (40 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  (Id.).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

An August 2007 VA treatment record reflects that he had pain shooting down his right hip to his right knee.  He used a TENs unit.  He had tenderness to palpation but no edema, clubbing, or cyanosis.  He had decreased neurological strength of the left lower extremity.  He was diagnosed with chronic back pain and radiculopathy.  He also has a foot drop on the left side.  (See also July 2007 VA treatment record; August 2005 VA treatment record).

The medical evidence of record reflects that he underwent a VA examination in April 2008.  He complained of sciatic nerve pain and muscle spasms after his surgical procedure for nerve pain in 1977 that had worsened over the years.  He had urinary frequency (1 to 2 hours), nocturia (2 per night), fecal incontinence, mild fecal leakage with no pads worn, daily pain of the lower legs that was severe and constant, legs giving away, fatigue, decreased motion, stiffness, and weakness.  He also complained of pain that radiates from his hips down into legs and feet.  He also had obstipation and erectile dysfunction, numbness, and paresthesias with leg and/or foot weakness.   The examiner stated that his dizziness and obstipation were related to medication side effects.  The examiner stated that diabetes affected urinary frequency.  He had IVDS that required bedrest until the pain subsided.  He was placed on bedrest by a physician at least four times over the past year.  The examiner did not provide the length of time.  He was only able to walk 1/4 of a mile.  Upon physical examination, there was atrophy, guarding, pain with motion, tenderness, weakness, muscle spasm/guarding severe enough to cause an abnormal gait, kyphosis, lumbar flattening, but no lumbar lordosis, reverse lordosis or scoliosis.  The examiner was unable to render Babinski test due to sensitivity.  There was no cervical spine stenosis or thoraolumbar ankylosis.  Sensation was intact, but he did have decreased rectal tone.  Flexion was from 0 to 50 degrees with pain at 30 degrees.  Extension was 0 to 5 degrees with pain at 0 degree.  Passive range of motion was 0 to 5 degrees with pain.  Lateral flexion was to 30 degrees with pain at 30 degrees with pain (same with passive range motion).  Lateral rotation was from 0 to 25 degrees (same with passive range of motion).  There was pain after repetitive use.  Lasegue Sign was positive on both sides.  With regard to employment history, he was a maintenance truck driver, but had not been employed because he was unable to drive or lift heavy equipment due to back pain.

An April 2008 written statement from the Veteran reflects complaints of sciatic nerve pain, numbness, weakness, and muscle spasms.

Based on the limited medical evidence of record, the Board finds that the Veteran had warranted a 60 percent rating under Diagnostic Code 5243.  The April 2008 VA examination reflects that he had IVDS that required bedrest until the pain subsided.  He was placed on bedrest by a physician at least four times over the past year.  The examiner did not provide the length of time of the prescribed bed rest.  Given that this is an accrued benefits claim, the Board is unable to obtain additional medical evidence for the record.  The Board finds that other medical findings suggest that he had prolonged bed rest that resulted in muscle atrophy, as indicated by the April 2008 VA examiner.  The Veteran also had stated that he had severe, constant, and daily pain that only bed rest alleviated.  Resolving all reasonable doubt in favor of the Veteran, the Board will award the maximum rating possible under Diagnostic Code 5243. 

With respect to the orthopedic manifestations, the evidence must demonstrate unfavorable ankylosis of the entire spine in order to the meet the criteria for a higher rating.  However, the record does not reflect evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Indeed, although flexion was limited between 0 to 50 degrees with pain at 30 degrees during the appeal period, no ankylosis was found on VA examination or treatment records.  This is also with consideration that range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Furthermore, while the Veteran at that time complained of a decrease in the range of motion, as well as pain, he has never alleged that his entire spine was ankylosed in any position.  Thus, even considering his subjective complaints of pain, the medical evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 60 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

With regard to sciatica, the Board finds that his disability approximates a 60 percent for the left leg sciatica and a 40 percent for right leg sciatica.

Diagnostic Code 8520 indicates that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis 20 percent disabling; moderately-severe incomplete paralysis 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60 percent disabling.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520.

Diagnostic Code 8520 suggests muscle atrophy as a symptom indicative of severe incomplete paralysis of the sciatic nerve.  Nevertheless, his left leg had foot drop, which is discussed in the criteria for an 80 percent rating for complete paralysis.  Given foot drop and muscle atrophy of the left leg, the Board finds that a 60 percent rating is appropriate for left leg sciatica.  See 38 C.F.R. § 4.124a, DC 8520.  The maximum, 80 percent rating is not warranted because he does not have complete paralysis of his left leg.  Indeed, there is no evidence that he has complete paralysis, as he maintains some muscle movement and reflexes, foot drop suggests severe symptoms.

The right leg sciatica is moderately severe in nature and warrants a 40 percent disability rating.  The evidence demonstrates that his right leg disability was, at worst, productive of pain and moderately severe incomplete paralysis of the sciatic nerve.  The VA examination noted that sensory function for the sciatic nerve was decreased.  In addition, the appellant testified as to her observations of the Veteran's leg pain and weakness, which hindered his ability to walk.  The record shows the right leg disability involved his sciatic nerve, and there was evidence of moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Therefore, resolving doubt in favor of the Veteran and evaluating the evidence in a manner that upholds the Board's requirement to be equitable and just, the Board finds that the Veteran's right leg disability was productive of moderately-severe symptoms. 

However, at no point during the pendency of the appeal did his right leg disability cause what would amount to severe incomplete paralysis with marked muscular atrophy and/or foot drop.  There is no indication of severe incomplete paralysis in the medical record.  Therefore, the Board finds that, at most, a 40 percent rating is warranted under DC 8520 for the Veteran's right leg sciatica.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  The records show that no nerves other than the sciatic nerve were affected by his neuropathy.  Specifically, nothing in the examination reports or medical records indicated that the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were impacted by the Veteran's service-connected condition.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted.

Although the Veteran likely has scars associated with back procedures, the evidence does not reflect that a compensable rating is warranted.  Such scars could be separately rated if they were painful, unstable, or covered 39 square centimeters or more.  See 38 C.F.R. § 4.118, DC 7802, 7804.  However, the medical evidence does not reflect complaints of painful or unstable scars.  Therefore, only a separate rating noncompensable rating is appropriate for any back scars.  See 38 C.F.R. § 4.118.

All possibly applicable diagnostic codes have been considered (and as discussed below the Board has assigned separate rating for erectile dysfunction and bowel incontinence).  Simply, he could not have received a higher disability rating for his back or lower extremities based on the medical evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same symptoms throughout the period on appeal; aside from the left leg rating, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

The Board is mindful of the amputation rule, which notes that the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The combined evaluation for disabilities below the knee shall not exceed 40 percent, but this 40 percent may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.   The loss of leg length considers more than the lower two thirds of the leg, as the difference in leg length would address the entire locomotion of the leg and not just the use of the leg from above the knee downwards.  As such, Veteran's ratings do not violate the amputation rule.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity during that time period.  The Board acknowledges that the appellant, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and appellant are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the descriptions of symptoms provided by the Veteran (during the time period) and appellant.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, a 40 percent rating is warranted under DC 8520 for sciatica of the right leg and a 60 percent rating is warranted for sciatica of the left leg, subject to the legal authority governing the payment of VA compensation.

IV.  Accrued Benefits for Separate Ratings 

As mentioned above, disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5235-43.  Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment."  Thus, the focus of the Board's analysis will be on whether the Veteran's bowel incontinence and erectile dysfunction are "objective neurologic abnormalities" "associated" with his service-connected back disabilities.

Under Diagnostic Code 7332 for rectum and anus, impairment of sphincter control, a 10 percent rating is warranted for constant slight, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements necessitating the wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a maximum 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  In sum, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b.

A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a). 

The April 2008 VA examination indicates that the Veteran's bowel incontinence and erectile dysfunction are objective neurologic abnormalities associated with his service-connected back disabilities.  The VA examiner diagnosed him, in part, with urinary frequency (1 to 2 hours), nocturia (2 per night), fecal incontinence, and mild fecal leakage with no pads worn.  The examiner specifically stated that he had obstipation and erectile dysfunction, numbness, and paresthesias with leg and/or foot weakness.  The examiner further stated that his dizziness and obstipation were related to his medication side effects and that his diabetes affected urinary frequency.  Although the examiner did not specifically opine on the etiology of fecal incontinence and erectile dysfunction, the examiner also did not list them as due to diabetes (which he clearly attributed urinary frequency to).  The Board recognizes that diabetes is a risk factor for ED which can affect nerves and blood vessels necessary to have and maintain erections.  However, the Board will resolve all reasonable doubt in favor of the Veteran.

A rating in excess of 10 percent for bowel incontinence is not warranted.  In order to substantiate a rating in excess of 10 percent, the evidence must show that he wore a pad, which he denied during the April 2008 VA examination.  In order to warrant a compensable rating for erectile dysfunction, the evidence must show deformity of the penis with loss of erectile power (20 percent).  The medical evidence does not reflect that he had a deformed penis.  38 C.F.R. § 4.115 (b), DC 7522 (2017).

In regard to SMC, Subsection 1114(k), there is no evidence that the Veteran was found to have a deformity, but he had been diagnosed with erectile dysfunction, but no penile deformity.  Accordingly, the Veteran does not meet the criteria for a 20 percent disability rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  As such, the Board finds that he is entitled to a noncompensable rating for erectile dysfunction under Diagnostic Code 7522 (as explained above), and special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C. § 1114 (k).  See 38 C.F.R. § 3.350 (a)(1) and § 4.115b (Note 1).

In regard to SMC, Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Such statute states that, if a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, he may be paid at the housebound rate.  Thus, under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In Bradley, the Court held that SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

Here, the Veteran has been granted TDIU and his lumbar spine disability for IVDS has been rated as 60 percent and sciatic disability for the left leg has been rated at 60 percent.  Therefore, entitlement to special monthly compensation under 1114(s) is warranted.

In sum, a separate noncompensable rating for erectile dysfunction, for the purpose of accrued benefits, is granted, subject to the legal authority governing the payment of VA compensation.  A separate rating of 10 for bowel incontinence, for the purpose of accrued benefits, is granted, subject to the legal authority governing the payment of VA compensation.  Entitlement to SMC under 1114(k) and (s) is granted, subject to the legal authority governing the payment of VA compensation.

V.  Accrued Benefits for TDIU

Prior to his death, the Veteran contended that his service connected back disability prevented him from being able to secure and follow gainful employment.  As noted above, he was assigned 20 percent for status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain, effective from October 1, 1988.  A separate 20 percent rating for sciatica of the left and right lower extremity associated with status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain, effective August 1, 2007.

In light of the Board's grant of higher under IVDS and separate ratings for his back injury (under the bilateral factor), the Veteran meets the percent threshold set forth in 38 C.F.R. § 4.16(a), the Board can proceed to adjudicating the merits of the claim for a TDIU for accrued benefits purposes in the first instance. 

The April 2008 VA examination reflects that the Veteran was a maintenance truck driver, but had not been employed because he was unable to drive or lift heavy equipment due to his service-connected back disabilities.  

The Board recognizes that the opinions of a medical examiner are not outcome determinative in a claim for entitlement to a TDIU.  See Moore, supra.  However, the Board finds it significant and highly probative that the VA examiner who personally examined him found that he was unemployable due to his service-connected back disabilities.  As the symptoms attributed to these disabilities include his other service-connected disabilities, the Board finds that these symptoms prevented the Veteran from securing or following a substantially gainful occupation. 

Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that the Appellant's claim for entitlement to a TDIU for accrued benefits purposes from August 1, 2006 to July 29, 2012 (the maximum time-period possible), must be granted.


ORDER

For accrued benefits purposes, an increased rating of 60 percent for the service connected status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain.

For accrued benefits purposes, an initial rating of 40 percent for sciatica of left lower extremity is granted, subject to the legal authority governing the payment of VA compensation.

For accrued benefits purposes, an initial rating of 40 percent for sciatica of right lower extremity is granted, subject to the legal authority governing the payment of VA compensation.

For accrued benefits purposes, service connection for diabetes mellitus type II is denied.

For accrued benefits purposes, service connection for heart disease is denied.

For accrued benefits purposes, separate noncompensable rating for erectile dysfunction is granted, subject to the legal authority governing the payment of VA compensation.

For accrued benefits purposes, a separate rating of 10 percent for bowel incontinence is granted, subject to the legal authority governing the payment of VA compensation.

For accrued benefits purposes, a separate noncompensable rating for scars secondary to the service-connected status post lumbar laminectomy for L4-L5 herniated nucleus pulposus with residual chronic lumbar strain, is granted, subject to the legal authority governing the payment of VA compensation.

For accrued benefits purposes, TDIU for the period from August 1, 2006 to July 29, 2012 is granted.

For accrued benefits purposes, entitlement to SMC for the loss of use of a creative organ is granted.

For accrued benefits purposes, SMC under 38 U.S.C. § 1114 (s) is granted


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the appellant is afforded every possible consideration.

The issues, in part, before the Board include entitlement to service connection for COD and entitlement to compensation under the provisions of 38 U.S.C. 1151.  The Board finds that an addendum to the June 2013 medical opinion should be obtained to fully address the appellant's contentions.

Specifically, at the June 2017 hearing, the appellant cited to data from the medical and scientific literature establishing causality between benzene and petroleum products and leukemia and documentation of extensive prolonged exposure to these carcinogens during his military service.  Specifically, the appellant contends while tobacco products contain benzine, the relative risk for developing various cancers due to smoking was much higher; for lung, it's 21.3, larynx it's 14.6, oral/pharyngeal 10.9, esophagus 16.8, urinary 3 percent, and the risk for developing AML for smoking 1.9 percent.  The appellant asserts that the VA examiner's review of the literature was very limited and superficial in that she referenced one study about vehicle mechanics.  Since the publication of the single review referenced by the VA examiner, there have been multiple studies showing harmful effects of low level of occupational exposure and the mechanization of action behind the carcinogenic effects.  Specifically, that the deletions of chromosomes like the Veteran's were more likely associated with benzine exposure.  Nor did the VA examiner address that work place controls to protect employees were not routinely implemented, available, or enforced during that time period.

Specifically, the Veteran's death certificate reflects that he died from acute myeloid leukemia (AML), severe thrombocytopenia, and anemia.

During service, the Veteran was a light wheeled vehicle mechanic, individual user, and industrial size generator mechanic, self-propelled field artillery system mechanic (Heavy), motor sergeant of a 155 mm self-propelled howitzer battery in direct support of an armored brigade (Heavy) and as the Motor Sergeant to an Air Cavalry Troop where he was responsible for the daily maintenance of no less than 53 vehicles, 45 trailers, and other engineer equipment.  This included regular maintenance of acquisition and radar related equipment utilized in support of field artillery counter fire operations.  He had responsibility for maintenance and fuel distribution.  He used little, if any, protective equipment other than standard issue coveralls and steeled toe style boots authorized for wear in the motor pool.

The appellant contends that the Veteran was frequently and directly exposed, to vapors, petroleum type products, various fuels, greases, oils, transmission fluids, industrial type cleaning compounds, which includes numerous carcinogens and chemicals used for cleaning such equipment; worked with corrosion abating materials; painting and sealing of various equipment; repair of wheel and tire assemblies to include countless asbestos clutch and brake pads; servicing hydraulic systems; removal and installation of fuel tanks and fuel filters; inspecting and repairing fuel tanks and fuel filters; removal and replacement of all types of tracked and wheeled vehicle batteries and any required howitzer or associated maintenance and diesel exhaust emissions as well as benzene or benzene-like compounds and radiation.

The appellant also contends that he was exposed to Agent Orange and that post-occupational history consists of no known exposure to carcinogens.

The Veteran's service treatment records (STRs) are silent for any finding, complaint, diagnosis, or treatment of AML.  However, the lack of diagnosis doesn't preclude service connection based on a latent diagnosis of AML after exposure to chemicals during service (i.e., on direct basis) or radiation.  With regard to any arguments pertaining presumptive Agent Orange exposure, the Veteran did not service during Korea during the pertinent time period for application of the presumptive regulations.  On remand, the RO/AMC should obtain an addendum to the June 2013 medical opinion after development of the claim, as discussed below.

The issue of entitlement to accrued benefits based on eligibility to service connection for myeloid leukemia is inextricably intertwined with the COD and 1151 claims.  Thus, the Board must remand the issue of to service connection for myeloid leukemia.

The Board notes that multiple myeloma is a radiogenic disease under 38 C.F.R. § 3.311 (b).  Therefore, a referral to the Under Secretary of Health for preparation of a dose estimate related to the service claim for multiple myeloma of exposure to ionizing radiation.  The Board is prohibited from considering medical evidence received after the date of the veteran's death.  However, there is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  The Board considers dose estimates to be in constructive possession of the VA as it is based on the Veteran's service and personnel records.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Obtain the information necessary from the appellant to obtain any private treatment (i.e., Benhaven Medical Center) records not already associated with the claims file.

3.  Obtain a radiation dose estimate in accordance with VA's Adjudication Procedure Manual (M21-1) and 38 C.F.R. § 3.311.  As well as any indicated opinions from VA's Undersecretary for Health or the Undersecretary's designee in accordance with 38 C.F.R. § 3.311.

4.  The RO must upload the disc of research from appellant into the claims file.  (See June 2017 Hearing Transcript).

5. After obtaining any outstanding records pertaining to in-service radiation exposure, forward to the Undersecretary for Health under 38 C.F.R. § 3.311 (a)(2) the following: 1) the Veteran's service personnel records reflecting military occupational specialties specifically involving nuclear weapons; 2) the DD 1141 reflecting radiation exposure from April 1976 to December 1984 and specifically the 250L total radiation dose and any additional records pertaining to in-service radiation exposure recovered on remand to; and request a radiation dose estimate for the Veteran.

6.  After completing the development requested development, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for a medical opinion that addresses the COD claim.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

Was the Veteran's COD, acute myelogenous leukemia, at least as likely as not (50 percent or greater probability) incurred in or caused by (the) occupational exposure to chemicals and/or radiation during service.  In other words, is myelogenous leukemia related to service, to include radiation exposure?

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


